DETAILED ACTION
This non-final Office action is responsive to the application filed December 11, 2019. Claims 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/11/19 and 4/12/21 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
"a front end system configured to generate arrival data associated with a road truck arriving at a worksite and to communicate the arrival data to the backend system" in claim 1;
“the front end system is configured to receive the identified pile location” in claim 2;

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter; 
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.
Step 1: Independent claims 1 (system), 14 (method), and dependent claims 2-13 and 15-20, respectively, fall within at least one of the four statutory categories of 35 U.S.C. 101: (i) process; (ii) machine; (iii) manufacture; or (iv) composition of matter. Claim 1 is directed to a system (i.e. machine) and claim 14 is directed to a method (i.e. process).
Step 2A Prong 1: The independent claims are directed toward managing material loading at a worksite comprising: receiving a customer order data specifying a material type and a material quantity; identify an identified pile location from among a plurality of pile locations based on comparing the customer order data with the plurality of pile locations; generating a job order based on the customer order data and a loading machine;  746669 (19-1331 US01) 17 receiving arrival data from a front end system indicative of a road truck arriving at the worksite, the arrival data including a road truck identification; communicating the identified pile location to the front end system for relaying the identified pile location to the road truck; associating the job order with the road truck identification; and communicating the job order to an onboard controller associated with the loading machine (Organizing 
In addition, dependent claims 2-13 and 15-20 further narrow the abstract idea and are directed to further defining the received pile location data, further defining the job order communication, the assignment of job orders to the loading machine, the weight measurement processing of arrival vehicles, and the compiling of job order information. These processes are similar to the abstract idea noted in the independent claims because they further the limitations of the independent claims which are directed to a method of organizing human activity which include commercial interactions as well as mental 
Step 2A Prong 2: In this application, even if not directed toward the abstract idea, the above “receiving a customer order data specifying a material type and a material quantity; receiving arrival data from a front end system indicative of a road truck arriving at the worksite; communicating the identified pile location to the front end system for relaying the identified pile location to the road truck; and communicating the job order to an onboard controller associated with the loading machine” steps/functions of the independent claims would not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because receiving/storing data and displaying data merely add insignificant extra-solution activity and merely adds the words to apply it with the judicial exception. Also, the claimed “A data system for managing material loading at a worksite comprising: a backend system including non-transitory data storage; a front end system; an onboard controller associated with the loading machine; a scale; an operator interface display” would not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because the claimed structure merely adds the words to apply it with the judicial exception and mere instructions to implement an abstract idea on a computer (See PEG 2019 and MPEP 2106.05). 
In addition, dependent claims 2-13 and 15-20 further narrow the abstract idea and dependent claims 2, 6, 16, 18 additionally recite “receive the identified pile location from the backend system and to communicate the identified pile location to the road truck”, “display a plurality of job orders matched to a plurality of road truck identifications”, 
The claimed “A data system for managing material loading at a worksite comprising: a backend system including non-transitory data storage; a front end system; an onboard controller associated with the loading machine; a scale; an operator interface display” are recited so generically (no details whatsoever are provided other than that they are general purpose computing components and regular office supplies) that they represent no more than mere instructions to apply the judicial exception on a computer. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. Even when viewed in combination, the additional elements in the claims do no more than use the computer components as a tool. There is no change to the computers and other technology that is recited in the claim, and thus the claims do not improve computer functionality or other technology (See PEG 2019).
Step 2B: When analyzing the additional element(s) and/or combination of elements in the claim(s) other than the abstract idea per se the claim limitations amount(s) to no more than: a general link of the use of an abstract idea to a particular technological environment and merely amounts to the application or instructions to apply the abstract idea on a computer (See MPEP 2106.05 and PEG 2019). Further, system claims 1-13; and method claims 14-20 recite “A data system for managing material loading at a worksite comprising: a backend system including non-transitory data storage; a front end system; an onboard controller associated with the loading machine; a scale; an operator interface display”; however, these elements merely facilitate the claimed functions at a high level of generality and they perform conventional functions and are considered to be general purpose computer components which is supported by Applicant’s specification in Paragraphs 0019-0021 and Figures 1-2. The Applicant’s claimed additional elements are mere instructions to implement the abstract idea on a general purpose computer and generally link of the use of an abstract idea to a particular technological environment. Also, the above “receiving a customer order data specifying a material type and a material quantity; receiving arrival data from a front end system indicative of a road truck arriving at the worksite; communicating the identified pile location to the front end system for relaying the identified pile location to the road truck; and communicating the job order to an onboard controller associated with the loading machine” steps/functions of the independent claims would not account for significantly more than the abstract idea because receiving data and displaying/presenting data (See MPEP 2106.05) have been identified as well-known, routine, and conventional steps/functions to one of ordinary skill in the art. When viewed as a whole, these additional claim element(s) do not provide 
In addition, claims 2-13 and 15-20 further narrow the abstract idea identified in the independent claims and present no additional elements that provide significantly more.  The Examiner notes that the dependent claims merely further define the data being analyzed and how the data is being analyzed. Similarly, claims 2, 6, 16, and 18 additionally recite “receive the identified pile location from the backend system and to communicate the identified pile location to the road truck”, “display a plurality of job orders matched to a plurality of road truck identifications”, “receiving departure data indicative of a road truck departing the worksite and including a loaded weight measurement”, “receiving job confirmation data” which do not account for additional elements that amount to significantly more than the abstract idea because receiving data and displaying/presenting data (See MPEP 2106.05) have been identified as well-known, routine, and conventional steps/functions to one of ordinary skill in the art and the claimed “operator interface display”, “front end system”, and “onboard controller” which do not account for additional elements that amount to significantly more than the abstract idea because the claimed structure merely amounts to the application or instructions to apply the abstract idea on a computer and does not move beyond a general link of the use of an abstract idea to a particular technological environment (See MPEP 2106.05). The additional limitations of the independent and dependent claim(s) when considered individually and as an ordered combination do not amount to significantly more than the abstract idea.  The examiner has considered the dependent claims in a full analysis 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reiners (U.S 2012/0271504 A1) in view of Schoening (U.S 2019/0303848 A1).
Claim 1
Regarding Claim 1, Reiners discloses the following:
A data system for managing material loading at a worksite comprising [see at least Paragraph 0006 for reference to the present disclosure being directed toward a worksite management system; Figure 2 and related text regarding the worksite management system that can be used in conjunction with the machine] 
a backend system including non-transitory data storage storing a plurality of pile locations each having a particular material [see at least Paragraph 0011 for reference to the machines at the worksite being in communication with each other and/or with a central station by way of wireless communication to transmit and receive operational data and instructions; Paragraph 0015 for reference to 
the backend system configured to identify an identified pile location from the plurality of pile locations based on the plurality of the pile locations [see at least Paragraph 0015 for reference to the machine recording and transmitting data to central station during its operation including identification data; Paragraph 0016 for reference to identification data including location-specific data which includes material composition at a particular area of the worksite; Figure 2 and related text regarding the worksite management system receiving on-board data and site data from the machine] 
a front end system configured to generate arrival data associated with a road truck arriving at the worksite and to communicate the arrival data to the backend system, the arrival data including a road truck identification [see at least Paragraph 0015 for reference to the machine recording and transmitting data to central station during its operation including location information; Paragraph 0016 for reference to identification information collected including machine-specific data such as identification data associated with a type of machine (e.g., digging, loading, 
an onboard controller associated with the loading machine, the onboard controller configured to receive the job order matched to the road truck identification by the backend system [see at least Paragraph 0015 for reference to the onboard machine automatically monitoring data from any machine operating at the worksite; Paragraph 0018 for reference to the collection, recording, and transmitting of data from machines at worksite to central station due to modules located in the onboard machine; Paragraph 0023 for reference to onboard machine containing an operator interface module which allows for manual recording of data in which the data received via the interface module including observed information associated with the worksite; Paragraph 0026 for reference to the worksite management system including an offboard controller configured to process data from a variety of sources and execute performance management at worksite; Paragraph 0027 for reference to the controlled being located proximate to the mining operation of the worksite; Paragraph 0029 for reference to data being transferred to the controller including machine identification data, location data, or site data] 
While Reiners discloses the limitations above, it does not disclose the backend system configured to receive a customer order data including a material type and a material 
However, Schoening discloses the following:
the backend system configured to receive a customer order data including a material type and a material quantity [see at least Paragraph 0046 for reference to the tracking application storing information associated with each product  including type and quantity as well as creating, storing, and using a list of orders, order numbers, or job numbers identifying various jobs or shipping orders that are to be placed or executed within the environment; Paragraph 0046 for reference to each order including a list of one or more products that need to be shipped to a customer; Paragraph 0068 for reference to the user interface automatically receiving job requests from the asset tracking and management device; Paragraph 0068 for reference to the tracking application records each order that needs to be implemented]  
the backend system configured to identify an identified pile location from the plurality of pile locations based on a comparison of the customer data and the plurality of the pile locations [see at least Paragraph 0009 for reference to the centralized tracking and communication application comparing the sent information and the information stored in the product and order database and 
the backend system configured to generate a job order associating the customer order data with a loading machine [see at least Paragraph 0046 for reference to the tracking application creating a list of orders, order numbers, or job numbers identifying various jobs that are to be placed or executed within the environment including any details of the order or job such as a list of one or more products that needs to be shipped to a particular customer, that needs to be moved from one location in the facility to another location in the facility, or that are to be received from a customer or supplier and placed on a storage shelf for storage in some manner as well as a specific product or group of products; Paragraph 0068 for reference to the tracking application recording each order that needs to be implemented and assigning jobs or order to forklift drivers] 
a front end system configured to generate arrival data associated with a road truck arriving at the worksite and to communicate the arrival data to the backend system, the arrival data including a road truck identification [see at least Paragraph 0061 for reference to the product database storing an age or time (e.g., an arrival time for each product); Paragraph 0071 for reference to a shipping clerk or inventory manager using the tracking application to dispatch an order once a trailer truck has arrived to accept a load of products; Paragraph 0071 for reference to the product 
an onboard controller associated with the loading machine, the onboard controller configured to receive the job order matched to the road truck identification by the backend system [see at least Paragraph 0068 for reference to the user interface device automatically receiving job requests from the asset tracking and management device and enabling the forklift driver to manually select order requests that are stored on the centralized asset tracker and management device  to implement these orders; Figures 19-27 and corresponding text regarding the display screens 50Q, 50R, 50S, 50T, 50U, 50V, 50W, 50X, and 60Y of the user interface device which manage or implement various orders] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the worksite material managing system of Reiners to include the job order configuration of Schoneing. Doing so would reduce the amount of errors which lead to incorrect products, or out of date products, being used during manufacturing and / or being shipped to customers and the inability to locate products resulting in shipping delays, costing money to the storage facility, as stated by Schoneing (Paragraph 0003). Improvements on these errors can influence productivity and efficiency at a worksite, as stated by Reiners (Paragraph 0002). 
Claim 2
While the combination of Reiners and Schoneing disclose the limitations above, regarding Claim 2, Reiners discloses the following:
the front end system is configured to receive the identified pile location from the backend system and to communicate the identified pile location to the road truck [see at least Paragraph 0015 for reference to the machine recording and transmitting data to central station during its operation including identification data; Paragraph 0016 for reference to identification data including location-specific data which includes material composition at a particular area of the worksite; Paragraph 0018 for reference to the collection, recording, and transmitting of data from machines at worksite to central station due to modules located in the onboard machine; Paragraph 0029 for reference to data being transferred to the controller including machine identification data, location data, or site data; Figure 2 and related text regarding the worksite management system receiving on-board data and site data from the machine] 
Claim 3
While the combination of Reiners and Schoneing disclose the limitations above, Reiners does not disclose the job order communicated to the onboard controller further includes a location status regarding the road truck.
Regarding Claim 3, Schoneing discloses the following:
the job order communicated to the onboard controller further includes a location status regarding the road truck [see at least Paragraph 0069 for reference to the the summary of pending order information including a time-stamp of when the forklift operator began to fulfill the order and a status of the order; Figure 19 and related text regarding item 74K ‘status of the order’] 

Claim 4
While the combination of Reiners and Schoneing disclose the limitations above, Reiners does not disclose the backend system assigns the job order to the loading machine based on one or more of proximity of the loading machine to the identified pile location or loading capabilities of the loading machine.
Regarding Claim 4, Schoneing discloses the following:
the backend system assigns the job order to the loading machine based on one or more of proximity of the loading machine to the identified pile location or loading capabilities of the loading machine [see at least Paragraph 0056 for reference to the tracking application determining if a forklift is near or at the appropriate loading bay that is associated with the truck that is the actually used for the delivery of the product; Paragraph 0068 for reference to the tracking application recording each order that needs to be implemented and assigning jobs or order to forklift drivers; Paragraph 0071 for reference to the shipping clerk or inventory manager using the tracking application to dispatch a new order to the forklift operators once a trailer truck is ready to be loaded] 
.

Claims 5-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reiners (U.S 2012/0271504 A1) in view of Schoening (U.S 2019/0303848 A1), as applied in claim 4, in view of Doan (U.S 2009/0063222 A1).
Claim 5
While the combination of Reiners and Schoneing disclose the limitations above, Reiners does not disclose the front end system is operatively associated with a scale and is configured to generate departure data associated from the road truck departing the worksite, the departure data including a loaded weight measurement of the road truck from the scale and the road truck identification.
Regarding Claim 5, Doan discloses the following:
the front end system is operatively associated with a scale and is configured to generate departure data associated from the road truck departing the worksite, the departure data including a loaded weight measurement of the road truck from the scale and the road truck identification [see at least Paragraph 0014 for reference to the worksite including a scale; Paragraph 0023 for reference to the scale 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the front end system of Reiners to include the scale and departure data generation of Doan. Because systems at the entrance to the worksite, the scale, and a loading machine of the worksite may be in communication with each other, the process of loading the haul vehicle may be efficiently monitored, as stated by Doan (Paragraph 0044). 
Claim 6
While the combination of Reiners, Schoneing, and Doan disclose the limitations above, regarding Claim 6, Reiners discloses the following:
the onboard controller is further configured with an operator interface display [see at least Paragraph 0028 for reference to the controller including a console which may be any appropriate type of computer display device that provides a graphical user interface (GUI) to display results and information to operators and other users of worksite management system; Figure 2 and related text regarding item 34 ‘controller’ and item 36 ‘console’] 

However, Schoneing discloses the following:
an operator interface display is configured to display a plurality of job orders matched to a plurality of road truck identifications [see at least Paragraph 0068 for reference to the user interface device automatically receiving job requests from the asset tracking and management device and enabling the forklift driver to manually select order requests that are stored on the centralized asset tracker and management device  to implement these orders; Figures 19-27 and corresponding text regarding the display screens 50Q, 50R, 50S, 50T, 50U, 50V, 50W, 50X, and 60Y of the user interface device which manage or implement various orders] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the worksite material managing system of Reiners to include the operator interface display of a plurality of job orders of Schoneing. Doing so would reduce the amount of errors which lead to incorrect products, or out of date products, being used during manufacturing and / or being shipped to customers and the inability to locate products resulting in shipping delays, costing money to the storage facility, as stated by Schoneing (Paragraph 0003). Improvements on these errors can influence productivity and efficiency at a worksite, as stated by Reiners (Paragraph 0002).
Claim 7
While the combination of Reiners, Schoneing, and Doan disclose the limitations above, Reiners does not disclose the backend system is configured to generate an invoice based 
Regarding Claim 7, Doan discloses the following:
the backend system is configured to generate an invoice based on the loaded weight measurement and on an empty or tare weight measurement of the road truck [see at least Paragraph 0025 for reference to the printer printing an invoice for delivery to the operator of haul vehicle or customer associated with the haul vehicle; Paragraph 0039 for reference to the printer printing a communication for delivery to the operator of haul vehicle including an invoice or any other type of report including information related to the loading of the haul vehicle such as the amount of material loaded into the vehicle and one or more time stamps; Paragraph 0040 for reference to the payload monitoring system recalibrating itself by adjusting the tare weight reading of the empty bucket of loading machine by the delta value of the amount of material loaded onto the haul vehicle] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the back end system of Reiners to include the invoice generation of Doan. Doing so would provide the customer with productivity information to enable the customer to make long term strategic decisions, as stated by Doan (Paragraph 0044).
Claim 8
While the combination of Reiners, Schoneing, and Doan disclose the limitations above, Reiners does not disclose the empty or tare weight measurement is generated as arrival data by the front end system when the road truck arrives at the worksite and weighed on the scale.

the empty or tare weight measurement is generated as arrival data by the front end system when the road truck arrives at the worksite and weighed on the scale [see at least Paragraph 0018 for reference to the transceiver associated with the second communications sub-system including a data source that includes the predetermined tare weight of haul vehicle (e.g., when haul vehicle is not hauling any material); Paragraph 0030 for reference to the haul vehicle entering the worksite and the first communication sub-system determining the identifier for the haul vehicle; Paragraph 0031 for reference to the second communication sub-system determining loading information based on the identifier; Paragraph 0035 for reference to the tare weight of the haul vehicle being transmitted to the third subsystem from the second subsystem for comparison to the weight of the haul vehicle] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the back end system of Reiners to include the tare weight measurement generation of Doan. Doing so would allow the actual amount of material loaded onto the haul vehicle may be determined with an increased or maximized degree of accuracy, as stated by Doan (Paragraph 0041).
Claim 9
While the combination of Reiners, Schoneing, and Doan disclose the limitations above, Reiners does not disclose the onboard controller is configured to compile job confirmation data including a loading time, a loaded material quantity, and cycle count. 
Regarding Claim 9, Schoneing discloses the following:
the onboard controller is configured to compile job confirmation data including a loading time, a loaded material quantity, and cycle count [see at least Paragraph 0072 for reference to the tracking application can determine the amount of time taken to load all the products on the trailer; Figure 23-27 and related text regarding product delivery information screen which displays via item 108C ‘amount of product delivered to the trailer, item 108E ‘roll number’, item 108J ‘time taken to load the products on the trailer’] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the worksite material managing system of Reiners to include the job order compilation of Schoneing. Doing so would reduce the amount of errors which lead to incorrect products, or out of date products, being used during manufacturing and / or being shipped to customers and the inability to locate products resulting in shipping delays, costing money to the storage facility, as stated by Schoneing (Paragraph 0003). Improvements on these errors can influence productivity and efficiency at a worksite, as stated by Reiners (Paragraph 0002).
Claim 10
While the combination of Reiners, Schoneing, and Doan disclose the limitations above, regarding Claim 10, Reiners discloses the following:
the onboard controller is operatively associated with a machine transmitter/receiver to communicate with the backend system [see at least Paragraph 0015 for reference to the onboard machine automatically monitoring data from any machine operating at the worksite; Paragraph 0018 for reference to the collection, recording, and transmitting of data from machines at worksite to 
Claim 11
While the combination of Reiners, Schoneing, and Doan disclose the limitations above, regarding Claim 11, Reiners discloses the following:
front end system is operatively associated with a wireless transmitter/receiver to communicate with the road truck [see at least Paragraph 0018 for reference to the collection, recording, and transmitting of data from machines at worksite to central station by way of a communication module; Paragraph 0024 for reference to the communication module including any device that facilitates communication of data between machines and central station include hardware and/or software that enables sending and/or receiving data through a wireless communication link; Figure 1 and related text regarding item 24 ‘Communication module’ being in communication with a satellite]
Claim 12
While the combination of Reiners, Schoneing, and Doan disclose the limitations above, Reiners does not disclose the backend system is configured to generate a processing order to make material available if the customer order data cannot be filled.
Regarding Claim 12, Schoneing discloses the following:
the backend system is configured to generate a processing order to make material available if the customer order data cannot be filled [see at least Paragraph 0070 for reference to the tracking application being used directly by a shipping clerk or inventory manager to create a new order; Figure 21 and 22 and related text regarding item 96 and the ‘create a new order input’]
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the worksite material managing system of Reiners to include the processing order generation of Schoneing. Doing so would reduce the amount of errors which lead to incorrect products, or out of date products, being used during manufacturing and / or being shipped to customers and the inability to locate products resulting in shipping delays, costing money to the storage facility, as stated by Schoneing (Paragraph 0003). Improvements on these errors can influence productivity and efficiency at a worksite, as stated by Reiners (Paragraph 0002).


Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reiners (U.S 2012/0271504 A1) in view of Schoening (U.S 2019/0303848 A1) in view of Doan (U.S 2009/0063222 A1), as applied in claim 12, in view of McDonald, Jr. (U.S 2002/0077750 A1). 
Claim 13
While the combination of Reiners, Schoneing, and Doan disclose the limitations above, Reiners does not disclose the backend system is configured to conduct a data warehousing step in which the customer order data, the job order, arrival data, the job confirmation data, and the departure data. 

the backend system is configured to conduct a data warehousing step in which the customer order data, the job order, arrival data, the job confirmation data, and the departure data [see at least Paragraph 0046 for reference to the tracking application storing a list of orders, order numbers, or job numbers identifying various jobs that are to be placed or executed within the environment including any details of the order or job such as a list of one or more products that needs to be shipped to a particular customer, that needs to be moved from one location in the facility to another location in the facility, or that are to be received from a customer or supplier and placed on a storage shelf for storage in some manner as well as a specific product or group of products] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the worksite material managing system of Reiners to include the data warehousing of Schoneing. Doing so would reduce the amount of errors which lead to incorrect products, or out of date products, being used during manufacturing and / or being shipped to customers and the inability to locate products resulting in shipping delays, costing money to the storage facility, as stated by Schoneing (Paragraph 0003). Improvements on these errors can influence productivity and efficiency at a worksite, as stated by Reiners (Paragraph 0002).
 
While Schoneing discloses the limitations above, it does not disclose the backend system operatively associated with a subscription service portal to provide access to the warehoused data.

the backend system operatively associated with a subscription service portal to provide access to the warehoused data [see at least Paragraph 0033 for reference to the delivery state database being maintained as part of the central dispatch center or as an independent entity to receive and store automatic status information from a variety of different fleets such that the owner and other users could access the delivery status database on a subscription basis] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the back end system of Reiners to include the subscription service portal of McDonald Jr. Doing so would allow for the ability to maintain complete access and control of the database and records contained therein, as stated by McDonald Jr. 

Claims 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schoneing (U.S 2019/0303848 A1) in view of Reiners (U.S 2012/0271504 A1).
Claim 14
Regarding Claim 14, Schoneing discloses the following:
receiving a customer order data specifying a material type and a material quantity [see at least Paragraph 0046 for reference to the tracking application storing information associated with each product  including type and quantity as well as creating, storing, and using a list of orders, order numbers, or job numbers identifying various jobs or shipping orders that are to be placed or executed within the environment; Paragraph 0046 for reference to each order including a list of one or more products that need to be shipped to a customer; Paragraph 0068 for 
identify an identified pile location from among a plurality of pile locations based on comparing the customer order data with the plurality of pile locations [see at least Paragraph 0009 for reference to the centralized tracking and communication application comparing the sent information and the information stored in the product and order database and determines that the sent information and the information stored in the product and order database match; Paragraph 0046 for reference to the tracking application storing information regarding the identification of particular bays of each shelf; Paragraph 0049 for reference to the inventory tracking system using the detection device to detect the product disposed at or near the forklift] 
generating a job order based on the customer order data and a loading machine [see at least Paragraph 0046 for reference to the tracking application creating a list of orders, order numbers, or job numbers identifying various jobs that are to be placed or executed within the environment including any details of the order or job such as a list of one or more products that needs to be shipped to a particular customer, that needs to be moved from one location in the facility to another location in the facility, or that are to be received from a customer or supplier and placed on a storage shelf for storage in some manner as well as a specific product or group of products; Paragraph 0068 for reference to the tracking application 
receiving arrival data from a front end system indicative of a road truck arriving at the worksite, the arrival data including a road truck identification [see at least Paragraph 0061 for reference to the product database storing an age or time (e.g., an arrival time for each product); Paragraph 0071 for reference to a shipping clerk or inventory manager using the tracking application to dispatch an order once a trailer truck has arrived to accept a load of products; Paragraph 0071 for reference to the product delivery information including a time that the forklift operator picked up the product; Figure 25 and related text regarding item 116 indicating truck driver information for the delivery of a product]
communicating the identified pile location to the front end system for relaying the identified pile location to the road truck [see at least Paragraph 0056 for reference to the centralized asset tracking and management device directing the forklift operator to pick up the appropriate product for an order and tracking the forklift operator that the product is being dropped off at the correct loading bay] 
associating the job order with the road truck identification
communicating the job order to an onboard controller associated with the loading machine [see at least Paragraph 0068 for reference to the user interface device automatically receiving job requests from the asset tracking and management device and enabling the forklift driver to manually select order requests that are stored on the centralized asset tracker and management device  to implement these orders; Figures 19-27 and corresponding text regarding the display screens 50Q, 50R, 50S, 50T, 50U, 50V, 50W, 50X, and 60Y of the user interface device which manage or implement various orders]
While Schoneing discloses the limitations above, it does not disclose identify an identified pile location from among a plurality of pile locations; receiving arrival data from a front end system indicative of a road truck arriving at the worksite, the arrival data including a road truck identification; and communicating the job order to an onboard controller associated with the loading machine. 
However, Reiners discloses the following:
A method of managing material loading at a worksite comprising [see at least Paragraph 0032 for reference to the disclosed system providing a profitable method of managing worksite performance] 
identify an identified pile location from among a plurality of pile locations [see at least Paragraph 0015 for reference to the machine recording and transmitting data to central station during its operation including identification data; Paragraph 0016 for reference to identification data including location-specific data which includes material composition at a particular area of the worksite; Figure 2 and related text 
receiving arrival data from a front end system indicative of a road truck arriving at the worksite, the arrival data including a road truck identification [see at least Paragraph 0015 for reference to the machine recording and transmitting data to central station during its operation including location information; Paragraph 0016 for reference to identification information collected including machine-specific data such as identification data associated with a type of machine (e.g., digging, loading, hauling, etc.), a make and model of machine (e.g., Caterpillar 797 OHT), a machine manufacture date or age, a usage or maintenance/repair history, etc. and  site specific data such as a current location at the worksite; Figure 2 and related text regarding the worksite management system receiving on-board data and site data from the machine]
communicating to an onboard controller associated with the loading machine [see at least Paragraph 0015 for reference to the onboard machine automatically monitoring data from any machine operating at the worksite; Paragraph 0018 for reference to the collection, recording, and transmitting of data from machines at worksite to central station due to modules located in the onboard machine; Paragraph 0023 for reference to onboard machine containing an operator interface module which allows for manual recording of data in which the data received via the interface module including observed information associated with the worksite; Paragraph 0026 for reference to the worksite management system including an offboard controller configured to process data from a variety of sources and 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the material management method of Schoneing to include the worksite configuration and site information of Reiners. Doing so would influence productivity and efficiency at a worksite, as stated by Reiners (Paragraph 0002).
Claim 15
While the combination of Schoneing and Reiners disclose the limitations above, regarding Claim 15, Schoneing discloses the following:
the job order is assigned to the loading machine based one of proximity of the loading machine to the identified pile location and loading capabilities of the loading machine [see at least Paragraph 0056 for reference to the tracking application determining if a forklift is near or at the appropriate loading bay that is associated with the truck that is the actually used for the delivery of the product; Paragraph 0068 for reference to the tracking application recording each order that needs to be implemented and assigning jobs or order to forklift drivers; Paragraph 0071 for reference to the shipping clerk or inventory manager using the tracking application to dispatch a new order to the forklift operators once a trailer truck is ready to be loaded] 

Claims 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schoneing (U.S 2019/0303848 A1) in view of Reiners (U.S 2012/0271504 A1), as applied in claim 15, in view of Doan (U.S 2009/0063222 A1).
Claim 16
While the combination of Schoneing and Reiners disclose the limitations above, Schoneing does not disclose receiving departure data from the front end system indicative of a road truck departing the worksite and including a loaded weight measurement; associating the loaded weight measurement with the job order; and generating an invoice based on the loaded weight measurement and an empty or tare weight of the road truck. 
Regarding Claim 16, Doan discloses the following:
receiving departure data from the front end system indicative of a road truck departing the worksite and including a loaded weight measurement
associating the loaded weight measurement with the job order [see at least Paragraph 0031 for reference to the second communications sub-system determining loading information, previously communicated to a data source in the form of electronic or paper customer orders including the customer’s desired type and amount of material, based on the identifier; Paragraph 0035 for reference to the haul vehicle being weighed after being loaded with material and the identification tag reader determining the identification of the haul vehicle] 
generating an invoice based on the loaded weight measurement and an empty or tare weight of the road truck [see at least Paragraph 0025 for reference to the printer printing an invoice for delivery to the operator of haul vehicle or customer associated with the haul vehicle; Paragraph 0039 for reference to the printer printing a communication for delivery to the operator of haul vehicle including an invoice or any other type of report including information related to the loading of the haul vehicle such as the amount of material loaded into the vehicle and one or more time stamps; Paragraph 0040 for reference to the payload monitoring system recalibrating itself by adjusting the tare weight reading of the empty bucket of loading machine by the delta value of the amount of material loaded onto the haul vehicle]
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the front end system of Reiners to include the departure data generation of Doan. Because systems at the entrance to the worksite, the scale, and a loading machine of the worksite may be in communication with each other, the process of loading the haul vehicle may be efficiently monitored, as stated by Doan (Paragraph 0044).

While the combination of Schoneing, Reiners, and Doan disclose the limitations above, Schoneing does not disclose the arrival data includes the empty or tare weight data obtained from a scale when the road truck arrives at the worksite.
Regarding Claim 17, Doan discloses the following:
the arrival data includes the empty or tare weight data obtained from a scale when the road truck arrives at the worksite [see at least Paragraph 0018 for reference to the transceiver associated with the second communications sub-system including a data source that includes the predetermined tare weight of haul vehicle (e.g., when haul vehicle is not hauling any material); Paragraph 0030 for reference to the haul vehicle entering the worksite and the first communication sub-system determining the identifier for the haul vehicle; Paragraph 0031 for reference to the second communication sub-system determining loading information based on the identifier; Paragraph 0035 for reference to the tare weight of the haul vehicle being transmitted to the third subsystem from the second subsystem for comparison to the weight of the haul vehicle] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the back end system of Reiners to include the tare weight measurement generation of Doan. Doing so would allow the actual amount of material loaded onto the haul vehicle may be determined with an increased or maximized degree of accuracy, as stated by Doan (Paragraph 0041).
Claim 18
While the combination of Schoneing, Reiners, and Doan disclose the limitations above, regarding Claim 18, Schoneing discloses the following:
receiving job confirmation data from the onboard controller, the job confirmation data including loading time, loaded material quantity, and cycle count [see at least Paragraph 0072 for reference to the tracking application can determine the amount of time taken to load all the products on the trailer; Figure 23-27 and related text regarding product delivery information screen which displays via item 108C ‘amount of product delivered to the trailer, item 108E ‘roll number’, item 108J ‘time taken to load the products on the trailer’] 
Claim 19
While the combination of Schoneing, Reiners, and Doan disclose the limitations above, regarding Claim 19, Schoneing discloses the following:
the job order is one a plurality of job orders communicated to the loading machine and the onboard controller displays the plurality of job orders on an operator interface display [see at least Paragraph 0068 for reference to the user interface device automatically receiving job requests from the asset tracking and management device and enabling the forklift driver to manually select order requests that are stored on the centralized asset tracker and management device  to implement these orders; Figures 19-27 and corresponding text regarding the display screens 50Q, 50R, 50S, 50T, 50U, 50V, 50W, 50X, and 60Y of the user interface device which manage or implement various orders] 


Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schoneing (U.S 2019/0303848 A1) in view of Reiners (U.S 2012/0271504 A1) in view of .
Claim 20
While the combination of Schoneing, Reiners, and Doan disclose the limitations above, regarding Claim 20, Schoneing discloses the following:
data warehousing the customer order data, the job order, arrival data, the job confirmation data, and the departure data [see at least Paragraph 0046 for reference to the tracking application storing a list of orders, order numbers, or job numbers identifying various jobs that are to be placed or executed within the environment including any details of the order or job such as a list of one or more products that needs to be shipped to a particular customer, that needs to be moved from one location in the facility to another location in the facility, or that are to be received from a customer or supplier and placed on a storage shelf for storage in some manner as well as a specific product or group of products]
While Schoneing discloses the limitations above, it does not disclose providing access to the warehoused data to interested parties.
However, McDonald Jr. discloses the following:
providing access to the warehoused data to interested parties [see at least Paragraph 0033 for reference to the delivery state database being maintained as part of the central dispatch center or as an independent entity to receive and store automatic status information from a variety of different fleets such that the owner and other users could access the delivery status database on a subscription basis] 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTIN ELIZABETH GAVIN whose telephone number is (571)270-7019. The examiner can normally be reached M-F 7:30-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 



/K.E.G./Examiner, Art Unit 3683             
/SUSANNA M. DIAZ/Primary Examiner, Art Unit 3683